Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in the interview with Mr. Scott Wolinsky on 25 July 2022 to amend the claims as following:

In the claims:
1. (Currently Amended) An interactive cognitive task method for a vehicle capable of partially or fully autonomous driving, the method comprising:
	determining, by one or more processors of a self-driving system of the vehicle, a primary task demand metric for a primary task associated with oversight of vehicle operation by a driver of the vehicle; 
	evaluating, by the one or more processors, the primary task demand metric in view of a driving context regarding one or more current driving conditions, to identify a measure of a level of driver interactivity indicating how much the driver is engaged in the primary task; 
	determining, by the one or more processors, when to trigger requests for the driver to perform an interactive cognitive task assigned to the driver based on the measure of the level of driver interactivity, wherein a frequency of triggering the requests is based on a time period between interactive cognitive tasks assigned to the driver or a distance travelled by the vehicle between interactive cognitive tasks assigned to the driver;
	when each of the requests is triggered, determining, by the one or more processors, whether the driver correctly performed the interactive cognitive task within a predetermined time period; and
	when it is determined that the driver did not correctly perform the interactive cognitive task within the predetermined time period, sending, by the one or more processors, a communication indicating that the driver should be contacted to check on the driver’s alertness.

16. (Currently Amended) A vehicle comprising:
	a driving system including a steering subsystem, an acceleration subsystem and a deceleration subsystem to control driving of the vehicle;
	a perception system including one or more sensors configured to detect objects in an environment external to the vehicle; 
	a positioning system configured to determine a current position of the vehicle; and
	a control system including one or more processors, the control system operatively coupled to the driving system, the perception system and the positioning system, the control system being configured to:
	determine a primary task demand metric for a primary task associated with oversight of vehicle operation by a driver of the vehicle; 
	evaluate the primary task demand metric in view of a driving context regarding one or more current driving conditions, to identify a measure of a level of driver interactivity indicating how much the driver of the vehicle is engaged in the primary task; 
	determine when to trigger requests for the driver to perform an interactive cognitive task assigned to the driver based on the measure of the level of driver interactivity, wherein a frequency of triggering the requests is based on a time period between interactive cognitive tasks assigned to the driver or a distance travelled by the vehicle between interactive cognitive tasks assigned to the driver;
        when each of the requests is triggered, determine whether the driver correctly performed the interactive cognitive task within a predetermined time period; and
        when it is determined that the driver did not correctly perform the interactive cognitive task within the predetermined time period, send a communication indicating that the driver should be contacted to check on the driver’s alertness.

27. (Currently Amended) The method of claim 1, wherein [a] the frequency of triggering the requests decreases when the measure of the level of driver interactivity increases, and the frequency of triggering the requests increases when the measure of the level of driver interactivity decreases.

28-29 (Canceled) 

30. (Currently Amended) The vehicle of claim 16, wherein [a] the frequency of triggering the requests decreases when the measure of the level of driver interactivity increases, and the frequency of triggering the requests increases when the measure of the level of driver interactivity decreases.

31-32 (Canceled) 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689